Electronically Filed
                                                               Supreme Court
                                                               SCWC-29993
                                                               07-MAR-2011
                                                               01:48 PM
                                SCWC-29993


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                                     vs.


         MICHAEL C. TIERNEY, Petitioner/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                  (ICA NO. 29993; CR. NO. 08-1-0869)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Nakayama, J., for the court1

                                                  )

            Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on January 27, 2011, is hereby rejected.

            DATED:   Honolulu, Hawai'i, March 7, 2011.

                                   FOR THE COURT:

                                   /s/ Paula A. Nakayama 

                                   Associate Justice


Michael C. Tierney

petitioner/defendant­
appellant on the application


Delanie D. Prescott-Tate,

Deputy Prosecuting Attorney, for

respondent/plaintiff-appellee


     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Pollack, assigned by reason of vacancy.